          Case 1:20-cv-04003-LJL Document 91
                                          90 Filed 08/12/20 Page 1 of 1




                            The application to submit a written declaration from Mr. Finney is GRANTED. In addition,
                            the Court may have some questions for Mr. Connolly and/or Mr. Cross. Those witnesses
August 12, 2020             shall make themselves available for tomorrow’s hearing. The Court further understands that
                            neither party objects to either of those witnesses or any witness either party desires the Court
                            to hear testifying telephonically, should there be a need for testimony. Accordingly, the
Honorable Lewis J. Liman    hearing scheduled for tomorrow morning shall proceed via the public dial-in telephone
Daniel Patrick Moynihan     number below rather than by Skype for Business.
United States Courthouse
500 Pearl St.            Dial-in: (888) 251-2909
New York, NY 10007       Access code: 2123101
                                                                                      8/12/2020
Re: Testimony Update, Hernandez et al. v. New York State Board of Elections et al., Docket No.
20-cv-4003

Dear Judge Liman:

Plaintiffs submit this letter to update this Court of recent news. Last night, Plaintiffs issued a
subpoena to Bryan Finney of Democracy Live, a RAVBM vendor. Mr. Finney confirmed receipt
of the subpoena and informed Plaintiffs’ counsel that he was diagnosed with COVID-19 and will
not be well enough to testify at Thursday’s Preliminary Injunction hearing. Mr. Finney offered to
submit a written declaration of the information he planned to share during his live testimony.
Plaintiffs no longer seek to cross-examine Thomas Connolly and William Cross because Mr.
Finney is now unavailable to testify on Thursday.

This unanticipated circumstance negates Plaintiffs’ need to present live testimony. Plaintiffs
informed Defendants of this update, and they expressed no objections to a hearing on the papers
and arguments on the motion without live testimony. Respectfully, Plaintiffs seek leave to file
any written statement Mr. Finney provides before 5:00p today. Plaintiffs no longer see a need to
use Skype for Business as the hearing platform, and defer to this Court for further instructions.
Parties have a Skype for Business test call with this Court’s clerk at 12:30p today that may be
canceled if this Court changes the hearing platform.

Thank you for your consideration.

                                             Sincerely,

                                                          /s/ Amanda B. Pearlstein

                                                 Amanda B. Pearlstein
                                                 Co-counsel for Plaintiffs
